United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Amherst, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1710
Issued: January 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2008 appellant timely filed an appeal of a decision by the Office of Workers’
Compensation Programs dated March 24, 2008 denying his claim for benefits. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
right intestinal hernia due to factors of his federal employment.
FACTUAL HISTORY
On February 15, 2008 appellant, then a 56-year-old postal service clerk, filed a Form
CA-2, occupational disease claim alleging that he suffered a right intestinal hernia incident
related to his federal employment. He explained that on December 28, 2007 while working as a
window clerk, he experienced pain in his right groin and back when he pulled and lifted boxes.
Appellant noted that he had experienced this same type of discomfort in the recent past, but that

the pain was much worse on that day. In support of his claim, he submitted an undated statement
from his supervisor and pay rate information.
By letter dated February 21, 2008, the Office notified appellant that the evidence
submitted was not sufficient to establish a claim under the Federal Employees’ Compensation
Act.
Responding to this letter, appellant submitted an attending physician’s report dated
February 12, 2008 completed by Dr. Bradford C. Gray, a certified general surgeon. The report
states a diagnosis of right intestinal hernia. The report also indicates by check mark that this
condition was not caused or aggravated by an employment activity.
Additionally, on March 21 2008 appellant submitted an undated personal statement
specifically responding to the numbered items in the Office’s letter of February 21, 2008.
By decision dated March 24, 2008, the Office denied appellant’s claim for compensation
because the evidence submitted did not demonstrate that the claimed medical condition was
related to the established work-related events.
LEGAL PRECEDENT
An employee seeking benefits under the Act1 has the burden of proof to establish the
essential elements of his claim by the weight of the evidence,2 including that he sustained an
injury in the performance of duty and that any specific condition or disability for work for which
compensation is claimed is causally related to that employment injury.3
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
The Board has held that the fact that a condition manifests itself or worsens during a
period of employment5 or that work activities produce symptoms revelatory of an underlying

1

5 U.S.C. §§ 8101, et., seq.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Albert C. Haygard, 11 ECAB 393,
395 (1960).

2

condition6 does not raise an inference of causal relationship between a claimed condition and
employment factors.
As part of his burden of proof, the employee must submit rationalized medical opinion
evidence based on a complete factual and medical background showing causal relationship.7 The
weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.8
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish a prima
facie claim for compensation. Appellant did submit an attending physician’s report from
Dr. Gray which diagnosed right intestinal hernia. Although he also submitted a statement, which
identified the factors of employment that he believed caused his hernia condition, as a window
clerk he had to pull and lift boxes of mail, he failed to submit any probative substantive medical
evidence which supported a causal relationship between the diagnosis and these factors of his
employment. Appellant’s mere allegations that he first noticed the pressure and burning
sensation while at work is not sufficient to raise an inference of a causal connection between his
alleged condition and an employment-related event. He must submit probative rationalized
medical evidence which explains how the established employment factors caused the diagnosed
condition.
The Office informed appellant of the need to submit a physician’s opinion which
explained how the claimed condition was related to the implicated employment factors.
Although appellant eventually submitted an attending physician’s report from his treating
physician, this evidence did not address causation or describe, with detailed rationale, the
relationship between the alleged ailment and an employment-related incident. In fact, this report
explicitly stated that appellant’s hernia was not caused or aggravated by an employment-related
activity, thereby contravening appellant. As appellant did not submit any probative medical
evidence supporting a causal relationship between his diagnosed hernia condition and his alleged
factors of employment, he did not meet his burden of proof. The Office properly denied
appellant’s claim for benefits.
CONCLUSION
The Board finds that the Office properly determined that appellant had not met his burden
of proof to establish that his right intestinal hernia was causally related to factors of his federal
employment.

6

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Fabian Nelson, 12 ECAB 155,157 (1960).

7

G.T., supra note 3; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

3

ORDER
IT IS HEREBY ORDERED THAT that the decision of the Office of Workers’
Compensation Programs dated March 24, 2008 is affirmed.
Issued: January 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

